Citation Nr: 1018076	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic demyelinating 
polyneuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was remanded by the Board in December 2007, and 
again in June 2009.


FINDING OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to 
herbicides (to include Agent Orange) during service.

2.  Chronic demyelinating polyneuropathy is not one of the 
disabilities recognized by VA as associated with herbicide 
exposure; nor is there evidence that any such disability was 
manifested to a degree of 10 percent or more within a year of 
discharge from service.

3.  The Veteran's chronic demyelinating polyneuropathy is 
unrelated to service, including the presumed exposure to 
herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
chronic demyelinating polyneuropathy, including as due to 
herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In March 2004, prior to the rating decision that denied the 
claim, the RO sent a letter to the Veteran which advised him 
of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in March 2006.  Because 
this decision denies the Veteran's claim no disability 
ratings or effective dates will be assigned, and any error 
due to the timing of the notice with respect to informing the 
Veteran of the type of evidence necessary to establish 
disability ratings or effective dates is non prejudicial to 
the Veteran.

The Veteran's service treatment records, private medical 
records and VA medical records have been obtained.  The 
Veteran has been provided a VA medical examination.  He has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  He 
provided testimony at a hearing in September 2007.  VA was 
unable to obtain the Veteran's Social Security Administration 
(SSA) records.  A December 2009 supplemental statement of the 
case informed the Veteran that his SSA records were 
unavailable.  There is no indication that there is any 
additional obtainable relevant evidence to be obtained by 
either VA or the Veteran.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Where a Veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law and regulations stipulate certain diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The 
following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus (Type 2), 
Hodgkin's disease, chronic lymphatic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See id.  

In this case the Veteran does not claim, and the record does 
not show, that the Veteran experienced chronic demyelinating 
polyneuropathy during service or for many years after his 
discharge from service.  The Veteran does claim that his 
chronic demyelinating polyneuropathy was caused by his 
exposure to Agent Orange or other chemicals while serving in 
Vietnam.

A March 1995 private medical record reveals that the Veteran 
reported a one month history of left lower extremity 
weakness.  In May 1995, a private physician attributed the 
Veteran's complaints to chronic recurrent demyelinative 
polyneuropathy.

The Veteran did not develop chronic demyelinating 
polyneuropathy until more than 24 years after discharge from 
service.  Consequently, he is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 for a chronic 
disease which developed within a year of discharge from 
service.

Chronic demyelinating polyneuropathy is not one of the 
diseases listed under 38 C.F.R. § 3.309(e) for which 
presumptive service connection may be granted for those 
Veterans who are presumed to have been exposed to herbicides 
based on their service in Vietnam.  Consequently, he is not 
entitled to presumptive service connection for chronic 
demyelinating polyneuropathy based on his Vietnam service.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the Veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran stated at his September 2007 hearing that he was 
discharged from service in 1970 and that he first developed 
chronic demyelinating polyneuropathy in 1994.  The Veteran 
asserted that his VA neurologist in Reno felt strongly that 
the Veteran's chronic demyelinating polyneuropathy was caused 
by Agent Orange.

At the September 2007 hearing the Veteran submitted a binder 
of documents prepared by his former wife.  The binder 
includes the Veteran's private medical records and includes 
excerpts from treatises about the effects of toxic exposure 
on the nervous system.  Additional magazine and internet 
articles were received from the Veteran in August 2008.  
Although the articles submitted by the Veteran could be 
interpreted as indicating that there is a possibility that 
exposure to Agent Orange could cause neurological problems, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Because the record does not indicate what amount of 
Agent Orange the Veteran was exposed to, and because the 
articles submitted by the Veteran are general in nature and 
do not specifically relate to the facts and circumstances 
surrounding the Veteran's particular case, these articles are 
not found to be of any probative value.

The Veteran was provided a VA Agent Orange exposure 
examination in September 2007.  The Veteran reported that he 
also had possible exposure to Agent Blue during military 
service.  The VA physician stated that the Veteran had an 
established diagnosis of chronic peripheral neuropathy and it 
was possible that such is related to Agent Orange exposure.  
The Board does not find this statement to have much probative 
value.  Conjectural or speculative opinions which suggest no 
more than some remote possibility of an etiological 
relationship (in this case between presumed exposure to Agent 
Orange and the Veteran's development of chronic demyelinating 
polyneuropathy) are insufficient to support a grant of 
service connection.  See 38 C.F.R. § 3.102 (2009).  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to a veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

On VA examination in July 2008, the Veteran received a 
diagnosis of mixed motor sensory peripheral neuropathy.  The 
examiner provided a detailed medical history of the Veteran.  
He opined that the Veteran did not have chronic demyelinating 
neuropathy as a result of his period of service or presumed 
exposure to Agent Orange.  The examiner pointed out that the 
Veteran does not currently have any of the conditions known 
to have a possible relationship to Agent Orange exposure.  He 
noted that the VA medical provider who had suggested a 
relationship between the Veterans current chronic neuropathy 
and Agent Orange exposure (in September 2007) did not have 
the complete scientific data regarding peripheral neuropathy 
related to herbicides.  He stated that the Veteran's symptoms 
began more than 20 years after the presumed Agent Orange 
exposure, therefore, it is not the type of neuropathy that 
could possibly be related to Agent Orange exposure.  The 
examiner further stated that the some of the evidence cited 
by the Veteran's former wife has no scientific basis or is 
taken out of context from scientific publications.  The 
examiner stated that the Veteran's neuropathy disability was 
more likely related to age, smoking, ethanol abuse, and 
spinal problems.

In conclusion the Board notes that the Veteran first 
developed chronic demyelinating polyneuropathy many years 
after discharge from service and there is no medical 
evidence, other than that related to Agent Orange exposure, 
linking such to the Veteran's period of service.  Although 
the September 2007 VA physician statement indicates that 
there is a possibility that the Veteran's development of 
neuropathy could have been related to Agent Orange exposure, 
that statement has been found to be speculative at best and 
not to be probative evidence with which to support the 
Veteran's claim.  In light of the lack of any medical 
evidence of a positive link between Agent Orange exposure and 
the development of chronic demyelinating polyneuropathy, 
along with the July 2008 VA physician statement that the 
Veteran had other actual risk factors for the development of 
chronic demyelinating polyneuropathy, such as age, smoking, 
ethanol abuse, and spinal problems, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for chronic demyelinating 
polyneuropathy, to include as due to exposure to herbicides.


ORDER

Service connection for chronic demyelinating polyneuropathy, 
to include as due to exposure to herbicides, is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


